Allowable Subject Matter
Claims 11, 13, 15 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Park teaches a semiconductor device comprising a device isolation layer (IG11, IG12), which is provided on the substrate to define the active pattern (figs. 8-9: IG11 and IG12 define active regions of 10), an upper portion of the active pattern comprising a recess (fig. 9: upper portion of 10 includes recesses between adjacent fins), wherein the separation structure fills the recesses (fig. 9: at least portions of 70, DG12, DG13 and 50 fill recess between fins F11 and F21).
However, Park is silent to an upper portion of the device isolation layer comprises a second recess, and the separation structure fills the second recess, as required by claim 11.
Yeo et al. (PG Pub. No. US 2016/0307890 Al) teaches a semiconductor device (figs. 1-3A among others) comprising a separation structure (DP2) crossing an active pattern ('AP') and a device isolation layer (DPI) including a recessed upper portion, such that the separation structure fills the recess (fig. 3A: DP2 fills recessed surface of DPI). However, Yeo is silent to a gate dielectric pattern interposed between separation structure DPI and gate spacer SP, as indirectly required by claim 11.
In light of these limitations in the claims (see Applicant's figs. 13A-13B & ¶ 0075), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Claims 13, 15 and 21 depend on claim 11 and are allowed for the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894